ON MOTION FOR REHEARING.
HAWKINS, Judge.
We have again examined appellant’s 'contention that under a warant authorizing the search of Slim Smith’s house the officers searched appellant’s house. It seems plain from the statement of facts that appellant’s real name was Roderick, but that he was also known as Slim Smith. The evidence on that point is shown in our original opinion. Under the circumstances we see no error in admitting evidence as to the result of the search of the house.
The motion for rehearing is overruled.

Overruled.

*273ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.
MORROW, Presiding Judge.
Deeming the proper disposition of the case to have been made on the original hearing, the application for leave to file a second motion for rehearing is denied.

Denied.